The Supreme Court affirmed the judgment of the Common Pleas on April 14th, 1884, in the following opinion:
Per Curiam.
This case was properly and correctly submitted to the jury. The defendant was under no legal or moral obligation to pay for the liquor procured during her coverture. As a claim therefor could not be enforced against her, either at law or in equity, the plaintiff could not appropriate thereto, without her consent, payments made after coverture was removed, at a time when he had another legal and valid debt against her. The jury has found that she did not agree that the payments should be appropriated on the former claim. They were therefore under the instructions of the Court, correctly applied on the latter indebtedness of the defendant.
Judgment affirmed.